     Case 2:19-cv-06182-DSF-PLA Document 94 Filed 08/31/20 Page 1 of 9 Page ID #:3681




 1     MICHAEL FEUER, City Attorney
 2     KATHLEEN A. KENEALY, Chief Assistant City Attorney
 3     SCOTT MARCUS, Chief, Civil Litigation Branch
       GABRIEL DERMER, Assistant City Attorney (SBN 229424)
 4     FELIX LEBRON, Deputy City Attorney (SBN 232984)
 5     A. PATRICIA URSEA, Deputy City Atty (SBN 221637)
       200 N. Main Street, City Hall East, Room 675
 6     Los Angeles, CA 90012
 7     Telephone (213) 978-7569
       Facsimile (213) 978-7011
 8
       Felix.Lebron@lacity.org
 9     Patricia.Ursea@lacity.org
10     Attorneys for Defendant, CITY OF LOS ANGELES
11
12                            UNITED STATES DISTRICT COURT

13                          CENTRAL DISTRICT OF CALIFORNIA

14
15     JANET GARCIA, et al.,                         Case No.: 2:19-cv-6182-DSF-PLA
16                                                   [Assigned to Judge Dale S. Fischer]
                      Plaintiffs,               DECLARATION OF HOWARD
17
            vs.                                 WONG ISO DEFENDANT CITY OF
18
       CITY OF LOS ANGELES, a municipal entity, LOS ANGELES’ OPPOSITION TO
19                                              MOTION FOR OSC RE CONTEMPT
                   Defendant.                   AND SANCTIONS
20
21                                                   [Filed Concurrently with Opposition to
22                                                   Plaintiffs’ Motion for Order to Show
                                                     Cause Re: Civil Contempt and
23                                                   Sanctions; Declarations of Domingo
24                                                   Orosco and Gabriel Dermer]
25
                                                     Date: September 21, 2020
26                                                   Time: 1:30 p.m.
27                                                   Ctrm: 7D

28                                                   Judge: Hon. Dale S. Fischer


               DECLARATION OF HOWARD WONG ISO CITY’S OPP. TO MOT. FOR OSC RE CONTEMPT
     Case 2:19-cv-06182-DSF-PLA Document 94 Filed 08/31/20 Page 2 of 9 Page ID #:3682




 1                             DECLARATION OF HOWARD WONG
 2           I, HOWARD WONG, hereby declare:
 3           1.      I am the Assistant Chief Environment Compliance Officer for City of Los
 4     Angeles Department of Public Works, Bureau of Sanitation’s (“LASAN”) Livability
 5     Services Division (“LSD”) and Watershed Protection Division (“WPD”). I have personal
 6     knowledge of the facts contained herein, and if called to testify to the truth of these
 7     matters, I could and would competently do so.
 8
             2.      I have worked for LASAN for 17 years. I started as an environmental
 9
       compliance inspector and promoted to various levels of seniority before becoming the
10
       Assistant Chief Environmental Compliance Officer (“Assistant Chief”) in November
11
       2018. My responsibilities include management and oversight of LASAN environmental
12
       compliance officers/inspectors and staff supporting the City’s Comprehensive Cleaning
13
       and Rapid Engagement Program (“CARE+” and “CARE”), Clean Streets LA (“CSLA”),
14
       Operation Healthy Streets (“OHS”), Homeless Outreach and Proactive Engagement
15
       (“HOPE”), and inspection, enforcement and emergency-response operations to mitigate
16
       unsanitary, hazardous, and/or dangerous conditions and cleanups the City’s public right-
17
18
       of-way. As part of my responsibilities, I manage environmental compliance

19     officers/inspectors and approve authorizations for posted cleanups and unposted

20     enforcement and emergency-response operations. I review posting surveys, cleanup and
21     enforcement reports, and health hazard assessments prepared by environmental
22     compliance officers/inspectors for these operations. I provide training and instruction to
23     environmental officers/inspectors on matters such as hazardous materials and
24     characteristics of hazardous materials, use and maintenance of personal protection
25     equipment, identifying and mitigating public health and safety standards, requirements
26     for transporting and disposing of hazardous materials, procedures for removing and
27     storing property, and other operating protocols.
28
                                                    1
                  DECLARATION OF HOWARD WONG ISO CITY’S OPP. TO MOT. FOR OSC RE CONTEMPT
     Case 2:19-cv-06182-DSF-PLA Document 94 Filed 08/31/20 Page 3 of 9 Page ID #:3683




 1           3.      I have completed numerous classes in environmental studies for an
 2     Associates of Science (A.S.) Degree. I have also completed the following courses during
 3     my career: OSHA Hazardous Waste Operations and Emergency Response
 4     (HAZWOPER); Federal DOT Hazardous Materials HM181 & HM 232; Peace Officer &
 5     Standards Training (POST Penal Code 832); OES-CSTI Hazardous Materials
 6
       Technician; OES-CSTI Hazardous Materials Specialist; Investigation & Federal Law
 7
       Enforcement Center (FLETC) Advanced Environmental Crimes Program; and FEMA
 8
       Public Safety Sampling – WMD. I have extensive experience in the field analyzing
 9
       hazardous material, making health-hazard determinations of porous, non-porous and
10
       fibrous materials, and mitigating unsanitary and hazardous conditions, including
11
       emergency-response enforcements and posted street cleanings throughout the City.
12
             4.      LASAN is the designated administrative agency for enforcement of Los
13
       Angeles Municipal Code (“LAMC”) 56.11. LSD is an LASAN division implemented to
14
       support CARE, CARE+ and illegal-dumping cleanup programs. CARE+ provides public
15
16
       health services to encampments, including among other services, mobile showers,

17     delivery of trash bins and regular trash pickup, outreach to connect homeless residents

18     with services, and posted comprehensive cleanups of encampments. CARE provides
19     resources to clean the public right-of-way and address enforcement and emergency-
20     response to mitigate illegal dumping and/or items stored in the public right-of-way,
21     including hazardous material, contraband, threats to public health and safety, items
22     impeding accessibility under the Americans with Disabilities Act (ADA), or items
23     blocking City operations or ingress/egress. CARE+ and CARE operations commenced
24     throughout the City starting on or around October 1, 2019.
25           5.      There are a total of 30 CARE teams within LSD, including 13 CARE+ and
26     17 CARE teams. LSD’s CARE + team generally consist of two Environmental
27     Compliance Inspectors (“ECI”), three Refuse Truck Collection Operators (“RCTO”) and
28
                                                   2
                  DECLARATION OF HOWARD WONG ISO CITY’S OPP. TO MOT. FOR OSC RE CONTEMPT
     Case 2:19-cv-06182-DSF-PLA Document 94 Filed 08/31/20 Page 4 of 9 Page ID #:3684




 1     four Maintenance Laborers (“ML”) and these teams are typically scheduled in advance
 2     for posted comprehensive operations. There are also 17 CARE teams – one team for each
 3     of the 15 City Council Districts, one for the LA River, and one Citywide, and these teams
 4     generally consist to two ECIs, one RTCO, and one ML. LSD uses a third-party
 5     company, Clean Harbors Environmental Services, Inc., for transporting and disposing of
 6
       certain hazardous materials in accordance with state and federal regulations. The
 7
       CARE+ and CARE teams include Los Angeles Housing Services Authority (“LAHSA”)
 8
       outreach workers. LAPD is generally not present during operations (except in Skid Row
 9
       and Venice Beach), but LAPD is available to respond quickly if needed to provide for the
10
       safety and security of the CARE teams during cleanup operations.
11
             6.      I previously submitted a Declaration in this case. (Dkt. No. 42-6, Declaration
12
       of Howard Wong filed in Support of Defendant City of Los Angeles’ Opposition to
13
       Motion for Preliminary Injunction). LASAN adopted LAMC 56.11 Standard Operating
14
       Protocols in April 2016, which LASAN amended in September 2018. The SOPs outline
15
16
       the operating guidelines, designation of tasks, and scope of work for regulating personal

17     property stored in public areas under LAMC 56.11. Exhibit 1 attached to my prior

18     Declaration attached a true and correct copy the LAMC 56.11 Standard Operating
19     Protocols Amended September 2018 (“SOPs”) (bates label CTY004209-4255) (Dkt. No.
20     42-6 at ¶8, Ex. 1 at p. 19-66).
21           7.      Paragraphs 8-21 of my prior Declaration discussed the LAMC 56.11
22     Standard Operating Protocols in April 2016, which LASAN amended in September 2018,
23     LSD’s posted comprehensive cleanups under the SOPs, and LSD’s procedures for
24     determinations of health and safety hazards under the SOPs. (Dkt. No. 42-6 at ¶¶ 8-21).
25     Paragraphs 41-46 of my Declaration addressed LSD’s operations for addressing bulky
26     items under the SOPs. (Dkt. No. 42-6, ¶¶ 41-46). Paragraphs 10 and 45 of my
27     Declaration addressed the form of paper notice for the City’s posted comprehensive
28
                                                   3
                  DECLARATION OF HOWARD WONG ISO CITY’S OPP. TO MOT. FOR OSC RE CONTEMPT
     Case 2:19-cv-06182-DSF-PLA Document 94 Filed 08/31/20 Page 5 of 9 Page ID #:3685




 1     cleanups under CARE+ and an example of LASAN’s existing permanent signage posted
 2     in the City. (Dkt. No. 42-6 at ¶¶ 10, Ex. 2 at p.67-68; Dkt. No. 42-6 at ¶ 45, Ex. 14 at
 3     262-263).
 4           8.      On April 13, 2020, the Court issued an Order Granting Plaintiffs’ Motion for
 5     Preliminary Injunction (Dkt. No. 38). The Preliminary Injunction stated that “The City of
 6
       Los Angeles, and its agents and employees, are enjoined from doing any of the following:
 7
       (1) Enforcing Section 56.11(3)(i) of the Los Angeles Municipal Code; (2) Enforcing
 8
       Section 56.11(10)(d) of the Los Angeles Municipal Code; (3) Posting signs, notices, or
 9
       other public information stating that the City will enforce Sections 56.11(3)(i) or
10
       56.11(10)(d) of the Los Angeles Municipal Code.”
11
             9.      LASAN implemented adjustments to the protocols for addressing bulky
12
       items in order to comply with the Preliminary Injunction, and instructed all LSD
13
       personnel accordingly regarding these adjustments. LASAN could remove and discard a
14
       bulky item only if an ECI determined that the item constituted a health and hazard and
15
16
       documented the hazard under SOP No. 7. A bulky item that was blocking ADA access,

17     or ingress/egress, could be removed but had to be stored for a minimum of 90 days unless

18     the item was contaminated or hazardous material. If a bulky item could not be stored, it
19     was not to be removed but could be moved to provide access under SOP No. 5 for ADA
20     and ingress/egress issues.
21           10.     LASAN also revised the form of paper notice contained in Appendix 2 of
22     the SOPs that were submitted in Exhibit 1 to my prior Declaration. (Dkt. No. 42-6 at ¶8,
23     Ex. 1 at p. 53-55). The revised paper notice deleted any reference to LAMC 56.11(3)(i)
24     and the immediate removal and discard of bulky items. The revised English and Spanish
25     versions of these revised forms are attached as Exhibit A. (Compare Ex. A and Dkt. No.
26     42-6 at ¶8, Ex. 1 at p 53-55).
27           11.     At the time the Preliminary Injunction issued, LSD’s comprehensive
28
                                                   4
                  DECLARATION OF HOWARD WONG ISO CITY’S OPP. TO MOT. FOR OSC RE CONTEMPT
     Case 2:19-cv-06182-DSF-PLA Document 94 Filed 08/31/20 Page 6 of 9 Page ID #:3686




 1     cleanups operations under CARE+ were suspended because of certain emergency orders
 2     and City Council actions taken on March 17, 2020 relating to COVID-19. After March
 3     17, LSD conducted spot cleanings to remove trash, debris, and hazardous materials, and
 4     provided additional services to assist the City’s homeless population, including
 5     deployment and servicing of portable toilet stations, handwashing stations, trash
 6
       receptables, and mobile hygiene units for showering.
 7
             12.    To the extent bulky items were encountered during such spot cleanings they
 8
       were treated the same as all other personal property irrespective of size for enforcement
 9
       of other provisions under LAMC 56.11 addressing immediate threats to public health and
10
       safety, ADA access, and blocking ingress or egress consistent with the instructions
11
       referenced above.
12
             13.    On July 29, 2020, the City Council adopted a motion lifting the suspension
13
       of comprehensive CARE+ cleanups within the City’s A Bridge Home temporary shelters
14
       (“ABH”) and the Special Enforcement Cleaning Zones (“SECZ”) around the ABH. The
15
16
       Declaration of Domingo Orosco discusses in more detail the City’s ABH/SECZ areas.

17
             14.    Before the injunction issued, LASAN posted permanent signage with the

18
       ABH/SECZ areas. My prior Declaration included a picture reflecting an example of the

19
       permanent sign posted before the Preliminary Injunction. (Dkt. No. 42-6 at ¶ 45, Ex. 14

20
       at p. 262-263). After the injunction issued, LASAN implemented a new form of

21
       permanent ABH/SECZ signage omitting any references to LAMC 56.11(3)(i) or bulky

22
       items. Examples of the post-injunction permanent signs are attached to the Declaration

23
       of Domingo Orosco.

24
             15.    In addition, on July 29, 2020, LSD personnel started placing overlays on

25
       permanent ABH/SECZ signage posted before April 13, 2020 to conceal references to

26
       LAMC 56.11(3)(i) or bulky items. Examples of these overlays are also attached to the

27
       Orosco Declaration.

28
             16.    On July 31, 2020, LSD conducted a comprehensive cleanup at the Beacon

                                                  5
                DECLARATION OF HOWARD WONG ISO CITY’S OPP. TO MOT. FOR OSC RE CONTEMPT
     Case 2:19-cv-06182-DSF-PLA Document 94 Filed 08/31/20 Page 7 of 9 Page ID #:3687




 1     ABH/SECZ. The Beacon ABH/SECZ has permanent signage posted in English and
 2     Spanish throughout the area.
 3           17.   In my prior Declaration, I submitted the form of paper notice for
 4     comprehensive cleanups conducted under CARE+. (Dkt. No. 42-6 at ¶¶ 10, 45, Ex. 2 at
 5     p. 67-68). This same form of paper notice was posted within the Beacon ABH/SECZ on
 6     July 30, 2020. The CARE+ notice that was posted on July 30 has not been used in other
 7     comprehensive cleanups that have occurred with other ABH/SECZ areas. The form of
 8     the paper CARE+ notice was revised to remove all references to bulky items. Exhibit B
 9     contains a true and correct copy of the revised form of the paper notice of major cleaning
10     for CARE+ comprehensive cleanings.
11           18.   I was present at the July 31, 2020, Beacon ABH/SECZ cleanup. LSD did
12     not enforce LAMC 56.11(3)(i) or (d)(10) during the July 31 cleanup. Items identified as
13     contaminated or hazardous materials on health hazard checklists were removed and
14     disposed accordingly irrespective of the size of the item. Other personal property and
15     items removed from the area were stored irrespective of size, including items that would
16     be deemed a “bulky item” under LAMC 56.11(3)(i) because of the item’s size. As part of
17     the comprehensive cleanup, LSD provided enhanced services for unhoused residents in
18     the area, including Mobile Hygiene Units, a Tent Exchange, distribution of sanitary kits
19     containing masks, gloves, and hand sanitizer, Mobile COVID-19 testing, and LAHSA
20     outreach.
21           19.   On August 4, 2020, LSD conducted another comprehensive cleanup within
22     the City’s Hope ABH/SECZ located in the South LA area, and on August 7, 2020,
23     conducted a comprehensive cleanup within the City’s Eubank ABH/SECZ located in
24     Wilmington. The Hope ABH/SECZ and Eubank ABH/SECZ both had multiple
25     permanent signs posted in English and Spanish located within the area. LSD’s enhanced
26     services were provided during both comprehensive cleanup operations.
27           20.   During the surveys that occurred one to two days before each operation, an
28
                                                  6
                DECLARATION OF HOWARD WONG ISO CITY’S OPP. TO MOT. FOR OSC RE CONTEMPT
     Case 2:19-cv-06182-DSF-PLA Document 94 Filed 08/31/20 Page 8 of 9 Page ID #:3688




 1     ECI posted additional paper notices (beyond the permanent signs posted in those areas) in
 2     the form of Exhibit A on items designed to be used as shelters. The notices were not
 3     intended to convey that LASAN would be enforcing the bulky item provision under
 4     LAMC 56.11(3)(i), but rather to emphasize to the persons who may have been using the
 5     items as a shelter that a cleaning was scheduled to take place the next day, and the items
 6     would be subject to removal at that time. The notices stated that if the items were
 7     removed, they would be stored for 90 days unless they posed a health and safety risk; it
 8     also provided the contact information for the storage facilities. This same notice was
 9     posted an additional time during a comprehensive cleanup operation at the Shrader
10     ABH/SECZ that occurred on August 12, 2020.
11           21.    During the cleanup operations, items identified as contaminated or
12     hazardous materials on LSD’s health hazard checklists were removed and disposed
13     accordingly irrespective of the size of the item. Other personal property removed from
14     the area, including bulky items, were stored for owner retrieval.
15           22.    LSD suspended the use of the revised paper notices reflected in Exhibit A
16     after concerns were raised out of an abundance of caution and to avoid any confusion
17     about LASAN’s compliance with the injunction. LSD implemented further adjustments
18     to the protocols suspending the use of the notices, confirming the use of the revised
19     CARE+ notice for comprehensive cleanups, and the need to continue replacing removed
20     or missing overlays on pre-injunction ABH/SECZ permanent signage.
21           23.    I have reviewed a copy of the video that was lodged with the Court and
22     referenced as Exhibit M to the Declaration of Shayla Myers. The video reflects a blue
23     tent being removed during the Hope ABH/SECZ cleanup.
24           24.    The blue tent reflected in the video was located at 25th and Main Street in
25     the Hope ABH/SECZ and is one of the structures that had a paper notice posted on
26     August 3, 2020. Attached as Exhibit C are true and correct copies of pictures taken in or
27     around the tent by during LSD’s comprehensive cleanup operation. The tent was
28
                                                   7
                DECLARATION OF HOWARD WONG ISO CITY’S OPP. TO MOT. FOR OSC RE CONTEMPT
     Case 2:19-cv-06182-DSF-PLA Document 94 Filed 08/31/20 Page 9 of 9 Page ID #:3689




      contaminated with rodent feces and urine, contained a bloody mattress along with
 2    contaminated clothing, and was located near the gutter curb on the sidewalk that was
 3    contaminated with sewage. Attached as Exhibit Dis a true and correct copy of the
 4    Health Hazard Checklist documenting the health hazards for this tent location during the
 5    August 4, 2020 comprehensive cleanup at the Hope ABH/SECZ.
 6          I declare under penalty of perjury under the laws of the State of Califon1ia and the
 7
      United States that the foregoing is true and correct and that this Declaration was executed
 8    on Al!gust 31 , 2020, at Los Angeles, California.
 9
10
11
                                                          HOWARD WONG
12
13
14
15
I6
17
18
19
20
21
22
23
24
25
26
27
28

               DECLARATJON OF HOWAR;J WONG ISO CITY'S OPP. TO MOT. FOR OSC RE CONTEMPT
